FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KEITH LEE WILLIAMS,                         No. 05-55604
             Petitioner-Appellant,             D.C. No.
               v.                          CV-03-00196-NM
EDWARD S. ALAMEIDA, Jr., Warden,          Central District of
            Respondent-Appellee.              California,
                                             Los Angeles

                                              ORDER

                     Filed May 30, 2008

     Before: Kim McLane Wardlaw, Carlos T. Bea, and
              N. Randy Smith, Circuit Judges.


                           ORDER

   Upon receiving certification that Keith Lee Williams did
not submit himself to California state authorities within the
60-day conditional period set forth in Williams v. Alameida,
511 F.3d 973, 974 (9th Cir. 2007), we now dismiss Wil-
liams’s appeal pursuant to the fugitive disentitlement doctrine.
The mandate shall issue forthwith.

  IT IS SO ORDERED.




                             6089
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.